--------------------------------------------------------------------------------

Exhibit 10.4

BUSINESS DEVELOPMENT SOLUTIONS, INC.

2009 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD [PRC RESIDENTS]

Capitalized but otherwise undefined terms in this Notice of Restricted Stock
Award and the attached Restricted Stock Award Agreement shall have the same
defined meanings as in the Business Development Solutions, Inc. 2009 Equity
Incentive Plan (the “Plan”).

Grantee Name: _______________________ Address:  _______________________

You have been granted shares of Restricted Stock subject to the terms and
conditions of the Plan and the attached Restricted Stock Award Agreement, as
follows:

  Date of Grant: _______________________   Vesting Commencement Date
_______________________   (if different from Date of Grant):
_______________________   Purchase Price per Share: _______________________  
Total Number of Shares Granted: _______________________   Agreement Date :
_______________________   Vesting Schedule: _______________________


--------------------------------------------------------------------------------

BUSINESS DEVELOPMENT SOLUTIONS, INC.

2009 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

     This RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), dated as of the
Agreement Date specified on the Notice of Restricted Stock Award is made by and
between BUSINESS DEVELOPMENT SOLUTIONS, INC., a Delaware Company (the
“Company”), and the grantee named in the Notice of Restricted Stock Award (the
“Grantee,” which term as used herein shall be deemed to include any successor to
Grantee by will or by the laws of descent and distribution, unless the context
shall otherwise require). Capitalized terms used but not otherwise defined in
this Agreement have the meanings ascribed to them in the Business Development
Solutions, Inc. 2009 Equity Incentive Plan (the “Plan”).

BACKGROUND

     Pursuant to the Plan, the Company, acting through the Administrator,
approved the issuance to Grantee, effective as of the date set forth above, of
an award of the number of Shares of Restricted Stock (“Restricted Shares”) as is
set forth in the attached Notice of Restricted Stock Award (which is expressly
incorporated herein and made a part hereof, the “Notice of Restricted Stock
Award”), upon the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the mutual premises and undertakings
hereinafter set forth, the parties agree as follows:

1. Grant and Purchase of Restricted Shares. The Company hereby grants to
Grantee, and Grantee hereby accepts the number of Restricted Shares set forth in
the Notice of Restricted Stock Award.

2. Stockholder Rights.

     (a) Voting Rights. Until such time as all or any part of the Restricted
Shares are forfeited to the Company under this Agreement, if ever, Grantee (or
any successor in interest) has the rights of a stockholder, including voting
rights, with respect to the Restricted Shares subject, however, to the transfer
restrictions or any other restrictions set forth in the Plan.

     (b) Dividends and Other Distributions. During the period of restriction,
Participants holding Restricted Shares are entitled to all regular cash
dividends or other distributions paid with respect to all Shares while they are
so held. If any such dividends or distributions are paid in Shares, such Shares
will be subject to the same restrictions on transferability and forfeitability
as the Restricted Shares with respect to which they were paid.

3. Vesting of Restricted Shares.

     (a) The Restricted Shares are restricted and subject to forfeiture until
vested. The Restricted Shares which have vested and are no longer subject to
forfeiture are referred to as “Vested Shares.” All Restricted Shares which have
not become Vested Shares are referred to as “Nonvested Shares.”

     (b) Restricted Shares will vest and become nonforfeitable in accordance
with the vesting schedule contained in the Notice of Restricted Stock Award.

2

--------------------------------------------------------------------------------

     (c) Any Nonvested Shares of Grantee will automatically vest and become
nonforfeitable if Grantee’s service with the Company ceases owing to the
Grantee’s (a) death, (b) Disability, or (c) Retirement, unless the Administrator
provides otherwise.

     (d) In the event of a Change in Control, the Administrator, in its
discretion, may accelerate the time at which all or any portion of Grantee’s
Restricted Shares will vest.

     (e) Terms used in Section 3 and Section 4 have the following meanings:

          (i) “Cause” has the meaning ascribed to such term or words of similar
import in Grantee’s written employment or service contract with the Company or
its Affiliates and, in the absence of such agreement or definition, means
Grantee’s (i) conviction of, or plea of nolo contendere to, a felony or crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Company or its subsidiaries, or any affiliate, customer or
vendor; (iii) personal dishonesty, incompetence, willful misconduct, willful
violation of any law, rule or regulation (other than minor traffic violations or
similar offenses), or breach of fiduciary duty which involves personal profit;
(iv) willful misconduct in connection with Grantee’s duties or willful failure
to perform Grantee’s responsibilities in the best interests of the Company or
its Affiliates; (v) illegal use or distribution of drugs; (vi) violation of any
rule, regulation, procedure or policy of the Company or its Affiliates; or (vii)
breach of any provision of any employment, non-disclosure, non-competition,
non-solicitation or other similar agreement executed by Grantee for the benefit
of the Company or its Affiliates, all as determined by the Board of Directors of
the Company, which determination will be conclusive.

          (ii) “Disability” means a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, and that either (1) renders
Grantee unable to engage in any substantial gainful activity or (2) results in
Grantee receiving income replacement benefits for a period of not less than
three months under an employee accident and health plan covering Grantee.

          (iii) “Retirement” means Grantee’s retirement from Company employ at
age 65 as determined in accordance with the policies of the Company or its
subsidiaries in good faith by the Board of Directors of the Company, which
determination will be final and binding on all parties concerned.

     (f) Nonvested Shares may not be sold, transferred, assigned, pledged, or
otherwise disposed of, directly or indirectly, whether by operation of law or
otherwise. The restrictions set forth in this Section will terminate upon a
Change in Control.

4. Forfeiture of Nonvested Shares. Except as provided herein, if Grantee's
service with the Company ceases for any reason other than Grantee’s (a) death,
(b) Disability, or (c) Retirement, any Nonvested Shares will be automatically
forfeited to the Company; provided, however, that the Administrator may cause
any Nonvested Shares immediately to vest and become nonforfeitable if Grantee’s
service with the Company is terminated by the Company without Cause.

     (a) Legend. Each certificate representing Restricted Shares granted
pursuant to the Notice of Restricted Stock Award may bear a legend substantially
as follows:

> > > “THE SALE OR OTHER TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE,
> > > WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO
> > > CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE BUSINESS DEVELOPMENT
> > > SOLUTIONS, INC. 2009 EQUITY INCENTIVE PLAN AND IN A RESTRICTED STOCK AWARD
> > > AGREEMENT. A COPY OF SUCH PLAN AND SUCH AGREEMENT MAY BE OBTAINED FROM
> > > BUSINESS DEVELOPMENT SOLUTIONS, INC.”

3

--------------------------------------------------------------------------------

     (b) Escrow of Nonvested Shares. The Company has the right to retain the
certificates representing Nonvested Shares in the Company’s possession until
such time as all restrictions applicable to such Shares have been satisfied.

     (c) Removal of Restrictions. The Participant is entitled to have the legend
removed from certificates representing Vested Shares.

5. Recapitalizations, Exchanges, Mergers, Etc. The provisions of this Agreement
apply to the full extent set forth herein with respect to any and all shares of
capital stock of the Company or successor of the Company which may be issued in
respect of, in exchange for, or in substitution for the Restricted Shares by
reason of any stock dividend, split, reverse split, combination,
recapitalization, reclassification, merger, consolidation or otherwise which
does not terminate this Agreement. Except as otherwise provided herein, this
Agreement is not intended to confer upon any other person except the parties
hereto any rights or remedies hereunder.

6. Grantee Representations.

     Grantee represents to the Company the following:

     (a) Acknowledgement of Terms. Grantee acknowledges that Grantee has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

     (b) Restrictions on Transfer. Grantee acknowledges that the Restricted
Shares to be issued to Grantee must be held indefinitely unless subsequently
registered and qualified under the Securities Act of 1933, as amended (the
“Act”), or unless an exemption from registration and qualification is otherwise
available. Grantee hereby covenants and agrees with the Company that (i) Grantee
is purchasing the Restricted Shares for Grantee’s own account and not with a
view to the resale or distribution thereof, (ii) any subsequent offer for sale
or sale of any such Restricted Shares shall be made either pursuant to either
(x) a registration statement under that Act, which registration statement shall
have become effective and shall be current with respect to the Restricted Shares
being offered and sold, or (y) an exemption from the registration statement
requirements of that Act, including the provisions of Regulation S promulgated
under the Act (“Regulation S”), provided that Grantee is not a U.S. person (as
defined in Regulation S) and is not acquiring the Restricted Shares for the
account or benefit of a U.S. person, will resell the Restricted Shares only in
accordance with the provisions of Regulation S and will not engage in any
hedging transactions with regard to the Restricted Shares unless in compliance
with the Act, but in claiming the exemption in (y), Grantee shall, prior to any
offer for sale or sale of such Restricted Shares, obtain a favorable written
opinion from counsel for or reasonably approved by the Company as to the
applicability of such exemption, and (iii) the certificate evidencing such
Restricted Shares shall bear an additional legend to the effect of the foregoing
substantially as follows:

> > > “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
> > > 1933 (THE “SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND
> > > MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF OTHER THAN IN
> > > COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM THE REGISTRATION STATEMENT
> > > REQUIREMENTS OF THE SECURITIES ACT, INCLUDING THE PROVISIONS OF REGULATION
> > > S PROMULGATED UNDER THE SECURITIES ACT, UNLESS REGISTERED UNDER THE
> > > SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, PROVIDED THAT THE
> > > SELLER DELIVERS TO THE COMPANY AN OPINION OF COUNSEL (WHICH OPINION IS
> > > REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE AVAILABILITY OF
> > > SUCH EXEMPTION. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA
> > > FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES TO THE EXTENT PERMITTED BY
> > > APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

4

--------------------------------------------------------------------------------

          Grantee further acknowledges that the Restricted Shares may be subject
to such restrictions, conditions or limitations as the Company determines
appropriate as to the timing and manner of any resales by Grantee or other
subsequent transfers by Grantee of any Restricted Shares, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by Grantee,
and (c) restrictions as to the use of a specified brokerage firm for such
resales or other transfers.

     (c) Relationship to the Company; Experience. Grantee hereby acknowledges
that the Grantee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Restricted Shares. Grantee
hereby acknowledges and understands that the grant, vest, or receipt of the
Restricted Shares may be subject to and limited by the Act, the US Securities
Exchange Act of 1934, as amended (collectively, the “Securities Acts”), and
other rules and regulations. Should the Company fail to register any grant,
vest, or fail to issue the Restricted Shares to Grantee due to any restriction
or limitation under the Securities Acts or such other rules and regulations,
Grantee shall hold the Company, its Affiliates, or any of its or their officers
and directors free from any liability for any of the foregoing failure.

     (d) Grantee’s Liquidity. In reaching the decision to invest in the
Restricted Shares, Grantee has carefully evaluated Grantee’s financial resources
and investment position and the risks associated with this investment, and
Grantee acknowledges that Grantee is able to bear the economic risks of the
investment. Grantee (i) has adequate means of providing for Grantee’s current
needs and possible personal contingencies, (ii) has no need for liquidity in
Grantee’s investment, (iii) is able to bear the substantial economic risks of an
investment in the Restricted Shares for an indefinite period and (iv) at the
present time, can afford a complete loss of such investment. Grantee’s
commitment to investments which are not readily marketable is not
disproportionate to Grantee’s net worth and Grantee’s investment in the
Restricted Shares will not cause Grantee’s overall commitment to become
excessive.

     (e) Access to Data. Grantee acknowledges that during the course of this
transaction and before deciding to acquire the Restricted Shares, Grantee has
been provided with financial and other written information about the Company.
Grantee has been given the opportunity by the Company to obtain any information
and ask questions concerning the Company, the Restricted Shares, and Grantee’s
investment that Grantee felt necessary; and to the extent Grantee availed
himself of that opportunity, Grantee has received satisfactory information and
answers concerning the business and financial condition of the Company in
response to all inquiries in respect thereof.

     (f) Risks. Grantee acknowledges and understands that (i) an investment in
the Company constitutes a high risk, (ii) the Restricted Shares are highly
speculative, and (iii) there can be no assurance as to what investment return,
if any, there may be. Grantee is aware that the Company may issue additional
securities in the future which could result in the dilution of Grantee’s
ownership interest in the Company.

5

--------------------------------------------------------------------------------

     (g) Valid Agreement. This Agreement when executed and delivered by Grantee
will constitute a valid and legally binding obligation of Grantee which is
enforceable in accordance with its terms.

     (h) Residence. The address set forth on the Notice of Restricted Stock
Award is Grantee’s current address and accurately sets forth Grantee’s place of
residence.

     (i) Tax Consequences. Grantee has reviewed with Grantee’s own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement. Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. Grantee understands that Grantee (and not the Company) is
responsible for Grantee’s own tax liability that may arise as a result of the
transactions contemplated by this Agreement. Grantee understands that Section 83
of the Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary
income the difference between the purchase price for the Restricted Shares and
the fair market value of the Restricted Shares as of the date any restrictions
on the Restricted Shares lapse. Grantee understands that Grantee may elect to be
taxed at the time the Restricted Shares are granted rather than when and as the
restrictions lapse by filing an election under Section 83(b) of the Code with
the Internal Revenue Service within 30 days from the date of grant. The form for
making this election is attached as Exhibit A hereto.

GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY ANY ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
BEHALF.

     (j) [Grantee hereby acknowledges that Grantee is aware of the relevant
requirements under the laws of the People’s Republic of China (the “PRC”)
regarding overseas investment, including the requirements for approval and
registration of overseas securities with competent authorities. Grantee is
acquiring the Restricted Shares after obtaining requisite approval or
registration from competent authorities of the PRC. Failure to obtain requisite
approval or registration shall relieve the Company, and any Affiliate, of any
liability in respect of the failure to issue the Restricted Shares. If the
failure is revealed or occurs after the issuance of the Restricted Shares, the
Company shall be entitled, at its sole discretion, to redeem or request Grantee
to transfer the Restricted Shares to a transferee who is legally entitled to
hold the Restricted Shares at a redemption price (if any) to be determined by
the Administrator in its sole discretion. The Company and its Affiliates shall
be relieved from any liability for any redemption or request for transfer made
pursuant to the foregoing.]

7. No Employment Contract Created. The issuance of the Restricted Shares is not
to be construed as granting to Grantee any right with respect to continuance of
employment or any service with the Company or any of its Affiliates. The right
of the Company or any of its Affiliates to terminate at will Grantee's
employment or terminate Grantee’s service at any time (whether by dismissal,
discharge or otherwise), with or without cause, is specifically reserved,
subject to any other written employment or other agreement to which the Company
and Grantee may be a party.

8. Tax Withholding. The Company has the power and the right to deduct or
withhold, or require Grantee to remit to the Company, an amount sufficient to
satisfy national, federal, state, provincial and local taxes (including income
and employment taxes) required by Applicable Laws to be withheld with respect to
the grant and vesting of the Restricted Shares.

9. Interpretation. The Restricted Shares are being issued pursuant to the terms
of the Plan, and are to be interpreted in accordance therewith. The
Administrator will interpret and construe this Agreement and the Plan, and any
action, decision, interpretation or determination made in good faith by the
Administrator will be final and binding on the Company and Grantee.

6

--------------------------------------------------------------------------------

10. Notices. All notices or other communications which are required or permitted
hereunder will be in writing and sufficient if (i) personally delivered or sent
by telecopy, (ii) sent by nationally-recognized overnight courier or (iii) sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

     (a) if to the Grantee, to the address (or telecopy number) set forth on the
Notice of Restricted Stock Award; and

     (b) if to the Company, to its principal executive office as specified in
any report filed by the Company with the Securities and Exchange Commission or
to such address as the Company may have specified to the Grantee in writing,
Attention: Corporate Secretary;

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied with confirmation of
transmission by the transmission equipment, (ii) on the first Business Day (as
hereinafter defined) after dispatch, if sent by nationally-recognized overnight
courier and (iii) on the fifth Business Day following the date on which the
piece of mail containing such communication is posted, if sent by mail. As used
herein, “Business Day” means a day that is not a Saturday, Sunday or a day on
which banking institutions in the city to which the notice or communication is
to be sent are not required to be open.

11. Specific Performance. Grantee expressly agrees that the Company will be
irreparably damaged if the provisions of this Agreement and the Plan are not
specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Agreement or the Plan by Grantee, the
Company will, in addition to all other remedies, be entitled to a temporary or
permanent injunction, without showing any actual damage, and/or decree for
specific performance, in accordance with the provisions hereof and thereof. The
Administrator has the power to determine what constitutes a breach or threatened
breach of this Agreement or the Plan. Any such determinations will be final and
conclusive and binding upon Grantee.

12. No Waiver. No waiver of any breach or condition of this Agreement will be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.

13. Grantee Undertaking. Grantee hereby agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on Grantee pursuant to
the express provisions of this Agreement.

14. Modification of Rights. The rights of Grantee are subject to modification
and termination in certain events as provided in this Agreement and the Plan.

15. Governing Law. This Agreement is governed by, and construed in accordance
with, the laws of the State of Delaware, the United States of America, without
giving effect to its conflict or choice of law principles that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

16. Counterparts; Facsimile Execution. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original, but all of
which together will constitute one and the same instrument. Facsimile execution
and delivery of this Agreement or electronic transmission of signatures in
portable document format (pdf) is legal, valid and binding execution and
delivery for all purposes.

7

--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement (including the Notice of Restricted Stock
Award) and the Plan, constitute the entire agreement between the parties with
respect to the subject matter hereof, and supersede all previously written or
oral negotiations, commitments, representations and agreements with respect
thereto.

18. Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Agreement, and this Agreement will be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

19. WAIVER OF JURY TRIAL. THE GRANTEE HEREBY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

20. Other Agreements.

     (a) The Grantee understands and acknowledges that (i) the Plan is entirely
discretionary, (ii) the Company and his/her employer have reserved the right to
amend, suspend or terminate the Plan at any time, (iii) the grant of Restricted
Shares does not in any way create any contractual or other right to receive
additional grants of Restricted Shares (or benefits in lieu of Restricted
Shares) at any time or in any amount and (iv) all determinations with respect to
any additional grants, including (without limitation) the times when Restricted
Shares will be granted, the number of Restricted Shares offered, the purchase
price, and the vesting schedule, will be at the sole discretion of the Company.

     (b) The value of these Restricted Shares shall be an extraordinary item of
compensation outside the scope of the Grantee’s employment contract, if any, and
shall not be considered a part of the Grantee’s normal or expected compensation
for purposes of calculating severance, resignation, redundancy or end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

     (c) The Grantee understands and acknowledges that participation in the Plan
ceases upon termination of the Grantee’s Service for any reason, except as may
explicitly be provided otherwise in the Plan or this Agreement.

     (d) The Grantee hereby authorizes and directs his/her employer to disclose
to the Company or any Affiliate any information regarding his/her employment,
the nature and amount of his/her compensation and the fact and conditions of the
Grantee’s participation in the Plan, as the Grantee’s employer deems necessary
or appropriate to facilitate the administration of the Plan. The Grantee
consents to the collection, use and transfer of personal data (the “Data”) for
use by the Company, its Affiliates and third parties as necessary or appropriate
to administer the Plan. The Grantee may, at any time, view the Data, require any
necessary modifications of Data or withdraw the consents set forth in this
subsection by contacting the Human Resources Department of the Company in
writing.

[Signature Page Follows]

8

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Award Agreement as of the date first written above.

  BUSINESS DEVELOPMENT SOLUTIONS, INC.           By:        Name:        Title:
                  GRANTEE:   Name:

9

--------------------------------------------------------------------------------

SPOUSE'S CONSENT TO AGREEMENT
(Required where Grantee resides in a community property jurisdiction)

     I acknowledge that I have read the Agreement and the Plan and that I know
and understand the contents of both. I am aware that my spouse has agreed
therein to the imposition of certain forfeiture provisions and restrictions on
transferability with respect to the Restricted Shares that are the subject of
the Agreement, including with respect to my community interest therein, if any,
on the occurrence of certain events described in the Agreement. I hereby consent
to and approve of the provisions of the Agreement, and agree that I will abide
by the Agreement and bequeath any interest in the Restricted Shares which
represents a community interest of mine to my spouse or to a trust subject to my
spouse's control or for my spouse's benefit or the benefit of our children if I
predecease my spouse.

Dated: ______________________       Signature                     Print Name

10

--------------------------------------------------------------------------------

Exhibit A

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below.

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

   TAXPAYER: SPOUSE:   NAME:       ADDRESS:       IDENTIFICATION NO.:      
TAXABLE YEAR:    

2. The property with respect to which the election is made is described as
follows: ____ shares (the “Shares”) of the Common Stock of Business Development
Solutions, Inc. (the “Company”).

3. The date on which the property was transferred is:___________________,______.

4. The property is subject to the following restrictions: The Shares may not be
transferred and are subject to forfeiture under the terms of an agreement
between the taxpayer and the Company. These restrictions lapse upon the
satisfaction of certain conditions contained in such agreement.

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $_________________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated: ______________________,   Taxpayer   The undersigned spouse of taxpayer
joins in this election.     Dated: ______________________,   Spouse of Taxpayer

11

--------------------------------------------------------------------------------